HOOK, Circuit Judge
(dissenting). Though the music company may not have been conducting a lottery or gift enterprise, still, if its scheme was clea,rly fraudulent, the postal authorities were right in denying the use of the mails, though the wrong reason was given at the time. I think it obvious that deception was at the foundation of the scheme, and that it was designed and well calculated to induce general correspondence and an expenditure of time and labor without the compensation or “reward” that would be expected from the wording of the advertisement. Such things are to be judged by their natural effect upon those whose reliance and action are invited, especially when that effect is designed; and we are not called upon to follow the authors into a nice construction of a shrewd arrangement of words. For example, a promise of a fine engraving of Washington may not be made good by a two-cent postage stamp. Here it was said: “Everybody will be rewarded.” More than 6,000 persons responded, and, when the time of fulfillment came, the rewards beyond the first 105 were so conditioned as to be practically worthless. There was more than a lack of ethics; there was a defrauding.
“As is manifest, people were to be led into the dealing by the delusive apparatus of a promise known to be false when made.” United States v. Moist.
The expense, time, and labor of each, though relatively small, are •enough for the law to notice.